ITEMID: 001-110460
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: EMIN AND OTHERS v. CYPRUS AND OTHER APPLICATIONS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Ledi Bianku;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 1. The applicants state that they are nationals of the “Turkish Republic of Northern Cyprus”. Their names, dates of birth and places of residence are set out in the Annex. They are represented before the Court by Ms Y. Renda, a lawyer practising in Nicosia.
2. The facts of the cases may be summarised as follows. They are relatives of Turkish-Cypriot men who went missing in either December 1963 or April-May 1964 during incidents of mounting tension and violence in which Turkish Cypriots or Turkish-Cypriot villages were targeted (see Annex for further details).
3. These men were listed as missing persons, the information being given to the Cypriot authorities, the Red Cross and the United Nations.
4. The remains of the missing men have been found during exhumations carried out by the United Nations Committee for Missing Persons(“CMP”) in 20069. Further details are set out in the Annex.
5. In three cases, the applicants wrote to the Cypriot authorities requesting information about any investigation into the disappearance of their relative and/or the discovery of the remains: in Akay and Others, no. 32744/08, by letter dated 6 May 2009 to the Minister of the Interior, in Gürtekin and Others, no. 3706/09, by letter dated 14 November 2008 to the Minister of the Interior and in Arkut and Others, no. 25180/09, by letters dated 22 February 2009, to the Attorney-General and to the Minister of the Interior. No reply or information was received, save for an e-mail from the Attorney-General’s office dated 18 March 2009 in the Arkut case, stating that all necessary action would be taken.
6. In this case, the claimants challenged the decision in 1997 to remove their relative, a Greek-Cypriot combatant last seen in July 1974, from the list of missing persons after examination of the list by the Attorney-General of the Republic of Cyprus; his file was communicated to the TurkishCypriot side instead on the basis that he had died of wounds during the fighting and not to the Committee of Missing Persons. In a decision dated 16 October 2003, the Supreme Court in its appellate jurisdiction rejected the case on the basis that the case did not concern an administrative decision but was an act of government outside the court’s jurisdiction. Matters relating to missing persons were part of the Cyprus problem and fell within the power of the political authority.
7. In these cases lodged in 2006, the relatives of five Turkish Cypriot men who went missing on 14 August 1974 after they had been taken from their homes by armed Greek Cypriots, lodged applications under Article 146 of the Constitution, claiming that the Republic of Cyprus had known of the deaths of the missing persons but had not searched for the corpses or brought the guilty persons to justice and that the Republic had not taken the necessary actions to pursue an effective investigation to determine the whereabouts and fate of the missing persons. In their response, the Republic of Cyprus stated that they had not been passive but had been unable to pursue their intentions to exhume and identify corpses due to the agreement between the United Nations, the Turkish-Cypriot side and themselves that exhumations would be conducted by a common programme of the Committee of Missing Persons. They also pointed out that exhumations had begun in 2004 and the programme indicated the likelihood of the exhumation of the graves in the relevant area would commence in August 2008. They disputed that the matter fell within the jurisdiction of the courts but fell rather under the supervision of the United Nations and the authority and initiative of the President of the Republic.
8. In its decision dated 29 May 2008, the Supreme Court in its appellate capacity held that the fate of missing persons fell under the authority of the President of the Republic as it had an international aspect; the cases therefore concerned an act of government which did not fall within the jurisdiction to annul of the Supreme Court.
